Citation Nr: 9910620	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had honorable active service from February 1971 
to February 1974.  He also had service from February 1974 
through May 1979; however, that period was terminated by a 
discharge which has been found to have been under 
circumstances which preclude entitlement to certain 
Department of Veterans Affairs (VA) benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Regional Office (RO) in Chicago, Illinois.  In the decision, 
the RO denied entitlement to service connection for 
alcoholism based on direct service incurrence.  

In the veteran's VA Form 9, received in March 1998, he 
indicates his belief that his emphysema, pleurisy, asthma, 
and pneumonia are all related to service.  The issues of 
service connection for these disabilities are referred to the 
RO for its consideration.


FINDING OF FACT

The veteran's claim for service connection for alcoholism 
related to his active service was received in July 1997.


CONCLUSION OF LAW

Service connection for alcoholism based on direct service 
incurrence is precluded as a matter of law.  38 U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. § 3.301 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for service connection for alcoholism was 
received in June 1997.  The claim consisted of recent private 
medical treatment records which showed treatment for 
alcoholism.  The veteran contends that the RO made a mistake 
by denying service connection for alcoholism.  He asserts 
that his alcoholism started in service, and, therefore, that 
the Army is responsible for his alcoholism. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Significantly, 
however, direct service connection may be granted only when a 
disability was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 1991) and 38 C.F.R. § 3.301 (1998).  
The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  See 38 C.F.R. 
§ 3.301(d) (1998).  The VA General Counsel has interpreted 
these provisions to mean that a substance abuse disability 
cannot be service connected on the basis of its incurrence or 
aggravation in service.  See VAOPGCPREC 11-96.  See also 
VAOPGCPREC 2-98.

The above referenced statute passed by the Congress, the 
regulation promulgated by VA, and the opinions by the VA 
General Counsel are clear and specific in precluding payment 
for disability due to alcohol abuse, and the Board is bound 
by them.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the appellant's claim must be 
denied as a matter of law.


ORDER

Service connection for alcoholism is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

